10-K EXHIBIT 21 SUBSIDIARIES OF REGISTRANT STATE OF INCORPORATION RELATIONSHIP BNA Holdings, Inc. Delaware 100% Owned by Registrant BNA International, Inc. Delaware 100% Owned by Registrant BNA Washington, Inc. Delaware 100% Owned by Registrant BNA Subsidiaries, LLC Delaware 100% Owned by Registrant The McArdle Printing Co., Inc. Delaware 100% Owned by Registrant STF Services Corporation New York 100% Owned by Registrant Tax Management,Inc. Delaware 100% Owned by Registrant Llesiant Corporation Delaware 100% owned by Registrant
